DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in U.S. Application No. 16/934,058 filed July 21, 2020, which is a continuation of and claims priority to the prior Application No. 14/144,702, filed December 31, 2013, currently U.S. Patent No. 10,742,520, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application constitutes a division.  The benefit of the filing date of December 31, 2013 is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2022 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with some provisions of 37 CFR 1.97.  However, it appears that Applicant has not provided copies of the NPL documents numbered 1 through 4 for consideration by Examiner.  Accordingly, IDS prior art documents have been considered by the Examiner, but not the NPL documents, which Applicant should submit with the next amendment.  
In addition, Examiner notes that all of the application numbers on the IDS are written with no space between the actual publication number and the vertical line defining the box for the column marked “Publication Number,” thereby hindering proper optical character recognition (OCR).  Examiner would request that additional space be provided in future IDS documents.

	
Response to Amendment
The preliminary amendment filed on November 21, 2022 has been entered.
Claims 1-20 are pending.
Claims 3-5 have been amended.
Claims 1-20 are rejected.

Claim Objections
Claims 3-5 are objected to because of the following informalities:  
The claims comprise multiple limitations written in one run-on phrase that is difficult to read. The claims are non-compliant with the following patent rule: “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,” 37 C.F.R. § 1.75(i).  It should be noted that Claim 12-14, with equivalent subject matter, are recited in accordance with 37 C.F.R. § 1.75(i).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 recite “in response to determining a conflict between the first set of rules and the second set of rules, sending a request, to the end user device, indicating the conflict and providing selectable options for resolving the conflict.”  The comma following the word “request,” shown as bolded and underlined, likely should be removed, since it creates confusion about where the request is being sent.  Otherwise, if the comma has been placed where Applicant intends, the claim should reworded to further explain where the request is being sent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holland et al. (US 8,346,932 B1, hereinafter referred to as Holland).
Regarding Claims 1, 10, and 19,
Holland teaches:
“configuring/configure a remote computing device to represent an end user device to a plurality of service providers” (column 2, lines 17-21; column 3, lines 39-42 & 53-58).  [The use case-based management system fits the organizations’ and the end
users’ needs (column 2, lines 17-21).  The ability to remotely manage services, resources, and devices is provided by remote managers connected to the use case-based management system by an interconnecting network such as the Internet (column 3, lines 39-42).  System management requests generated by the use case-based management system are passed externally to the remote service, resource, or device managers, which then translate and broker these requests into the proper
configuration commands required by the remote services, resources, or devices (column 3, lines 53-58).]  (NOTE: The remote services are equivalent to the “service providers” and the use case-based management system is the entity which “configures a remote computing” by brokering the proper configuration commands)
“configuring/configure the remote computing device, based on a first set of rules defined by a first service provider of the plurality of service providers, to provide control of the end user device to the first service provider” (column 3, lines 53-58; column 12, lines 1-11; fig. 2A, elements 202, 208).  [Use case rules and logic module 208 defines the behaviors of the dynamic use case models 202 (column 3, lines 53-58).  Using hints from the use case rules and logic 208 and knowing the current context of the selected use case, a use case suggestion list is built, so  the user the user can create a personal workspace that is a member of the System Administrator's shared workspace to
gain further privileges, or that the user can enable remote office functionality over VPN (Virtual Private Network) services (column 12, lines 1-11).]  (NOTE: The VPN services are equivalent to the “first service provider” providing “control of the end user device,” and the use case rules to the “first set of rules.”)
 “configuring/configure the remote computing device, based on a second set of rules defined by a second service provider of the plurality of service providers, to provide control of the end user device to the second service provider” (column 12, lines 51-62).  [The rules and logic vary the use case selection depending on the
services, resources, hardware, and devices of a remote office feature; when a user reassigns a telephone to another workspace and removes it from the list of call flow destinations of the previous assignment, the call flow destination list of the previous workspace is updated to remove the telephone that has just been reassigned (column 12, lines 51-62).]  (NOTE: The remote office is equivalent to the “second service provider” and the use case rules to the “second set of rules.”)
“An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors” as recited in Claim 10, and “A non-transitory computer-readable media storing instructions” as recited in Claim 19 (column 5, lines 52-57).
Regarding Claims 2, 11, and 20,
Holland teaches all the limitations of parent Claims 1, 10, and 19.
Holland teaches:
“wherein the first set of rules defined by the first service provider and the second set of rules defined by the second service provider conflict such that a single device cannot be simultaneously configured using both sets of rules” (column 3, lines 53-58; column 12, lines 51-53).  [Use case rules and logic module 208 defines the behaviors of the dynamic use case models 202 (column 3, lines 53-58).  Conflicts occur when a user selects to enable a remote office feature but has previously disabled all incoming services in the firewall. (column 12, lines 51-53).]  
Regarding Claims 3 and 12,
Holland teaches all the limitations of parent Claims 1 and 10.
Holland teaches:
“wherein the configuring of the remote computing device based on the first set of rules comprises configuring the remote computing device to manage a first application installed on the end user device” (column 2, lines 6-9; column 3, lines 53-58; column 6, lines 8-12; fig. 2A, elements 202, 208).  [The use case-based management system is a general management system for integrated systems of various sizes and applications, and particularly valuable for managing small business integrated systems (column 2, lines 6-9).  Use case rules and logic module 208 defines the behaviors of the dynamic use case models 202 (column 3, lines 53-58).  The applications and services include email services, shared file services, and/or communication applications or services, with Wide Area Network (WAN) connectivity provided by a router/firewall component (column 6, lines 8-12).]  (NOTE: The email or shared file services are equivalent to the “first application installed on the end user device” and the use case rules to the “first set of rules.”)
“wherein the configuring of the remote computing device based on the second set of rules comprises configuring the remote computing device to manage a second application installed on the end user device” (column 2, lines 6-9; column 3, lines 53-58; column 6, lines 8-12; fig. 2A, elements 202, 208).  [The use case-based management system is a general management system for integrated systems of various sizes and applications, and particularly valuable for managing small business integrated systems (column 2, lines 6-9).  Use case rules and logic module 208 defines the behaviors of the dynamic use case models 202 (column 3, lines 53-58).  The applications and services include security services, databases, and/or other data or communication applications or services, with Wide Area Network (WAN) connectivity provided by a router/firewall component (column 6, lines 8-12).]  (NOTE: The security or databases services are equivalent to the “second application installed on the end user device” and the use case rules to the “second set of rules.”)
Regarding Claims 4 and 13,
Holland teaches all the limitations of parent Claims 1 and 10.
Holland teaches:
“wherein the configuring of the remote computing device based on the first set of rules comprises configuring a first client agent running on the remote computing device using a first certificate associated with the first service provider” (column 29, lines 18-22; column 34, lines 46-57).  [For a multiple services router, an ISP service provider or its agents could monitor the health of all of their customers’ routers, provide remote technical assistance when necessary, and optionally manage the individual customers’ routers (column 29, lines 18-22).  Security Certificate Services can be enabled for Internet services using the remote service management (column 34, lines 46-57).]  (NOTE: The ISP service provider agent is equivalent to the “first client agent” and the Security Certificate to the “first certificate.”)
“wherein the configuring of the remote computing device based on the second set of rules comprises configuring a second client agent running on the remote computing device using a second certificate associated with the second service provider” (column 29, lines 18-22; column 34, lines 46-57).  [For a multiple services router, an ITSP service provider or its agents could monitor the health of all of the  customers' routers, provide remote technical assistance when necessary, and optionally manage the individual customers' routers (column 29, lines 18-22).  Security Certificate Services can be enabled for Internet services using the remote service management (column 34, lines 46-57).]  (NOTE: The ITSP service provider agent is equivalent to the “second client agent” and the Security Certificate to the “second certificate.”)
Regarding Claims 5 and 14,
Holland teaches all the limitations of parent Claims 1 and 10.
Holland teaches:
“wherein the configuring of the remote computing device based on the first set of rules comprises configuring the remote computing device to receive first commands from the first service provider to control the end user device” (column 34, lines 21-23).  [The use case management system can update the configuration of a specific device by issuing a reconfigure command to a specific device or service (column 34, lines 21-23).]  (NOTE: The reconfigure command is equivalent to the “first command.”)
“wherein the configuring of the remote computing device based on the second set of rules comprises configuring the remote computing device to receive second commands sent from the second service provider to control the end user device” (column 34, lines 21-23).  [The use case management system can update the configuration of a specific device by issuing a restart command to a specific device or service (column 34, lines 21-23).]  (NOTE: The restart command is equivalent to the “second command.”)
Regarding Claims 6 and 15,
Holland teaches all the limitations of parent Claims 5 and 14.
Holland teaches:
“wherein the first commands from the first service provider and the second commands from the second service provider comprise one or more of: 
a command to log data associated with the respective service provider; 
a command to provide access to data associated with the respective service provider; 
a command to delete data associated with the respective service provider; 
a command to prevent screenshots of data associated with the respective service provider; 
a command to prevent local transfer of data associated with the respective service provider; 
a command to prevent caching data associated with the respective service provider; 
a command to prevent disk storage of data associated with the respective service provider; or 
a command to terminate a user session associated with the respective service provider” (column 29, lines 50-51 & 30-42).  [The generalized system management commands that could, in some circumstances, bypass the use case models (column 29, lines 50-51).  External management must be  granted permission by the end customer before it can manage anything other than the Customer Premises Equipment (CPE) gateway components; service providers would not be allowed to reach in arbitrarily and change internal corporate functions or access internal data or voice services including the data that might make up these services; to access more than their service profiles and parameters they would need to be granted further access by the user (column 29, lines 30-42).]  (NOTE: The further accessed granted by the user is equivalent to “a command to provide access to data associated with the respective service provider.”) 
Regarding Claims 7 and 16,
Holland teaches all the limitations of parent Claims 2 and 11.
Holland teaches:
“in response to determining a conflict between the first set of rules and the second set of rules, sending a request, to the end user device, indicating the conflict and providing selectable options for resolving the conflict” (column 12, line 56 - column 12, line 3).  [When a user reassigns a telephone to another workspace and removes it from the list of call flow destinations of the previous assignment, the call flow destination list of the previous workspace is updated to remove the telephone that has just been reassigned in order to mediate the conflict; for a small office data and communications system, the use case rules and logic module could allow 1) the call processing of a personal workspace to be adjusted based on device availability or user preference, 2) the call processing of a shared workspace to be adjusted in real time based on the membership of a shared workspace, or 3) the domain name and dependent email address to be changed if the company name changes. (NOTE: The removal of the phone number from the destination list is equivalent to the “conflict between the first set of rules and the second set of rules,” the updating of the list to the “resolving the conflict,” and the three options for the small office system to “selectable options for resolving the conflict.”)
Regarding Claims 8 and 17,
Holland teaches all the limitations of parent Claims 2 and 11.
Holland teaches:
“in response to determining a conflict between the first set of rules and the second set of rules, sending a request, to the end user device, indicating the conflict and providing selectable options for resolving the conflict” (column 12, lines 42-48; column 12, line 56 - column 12, line 3).  [The use case rules and logic provides the rules to the dynamic use cases for translating changes, which can be based on user input, into generalized system management requests (column 12, lines 42-48).  When a user reassigns a telephone to another workspace and removes it from the list of call flow destinations of the previous assignment, the call flow destination list of the previous workspace is updated to remove the telephone that has just been reassigned in order to mediate the conflict; for a small office data and communications system, the use case rules and logic module could allow 1) the call processing of a personal workspace to be adjusted based on device availability or user preference, 2) the call processing of a shared workspace to be adjusted in real time based on the membership of a shared workspace, or 3) the domain name and dependent email address to be changed if the company name changes. (NOTE: The removal of the phone number from the destination list is equivalent to the “conflict between the first set of rules and the second set of rules,” the updating of the list to the “resolving the conflict,” the three options for the small office system to “selectable options for resolving the conflict,” and the generalized system management request based on user input to “sending a request, to the end user device.”  It should be noted that the phrase “sending a request, to the end user device” is recited in a confusing manner.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US 8,346,932 B1, hereinafter referred to as Holland) in view of Quinlan et al. (US 2010/0100641 A1, hereinafter referred to as Quinlan).
Regarding Claims 9 and 18,
Holland teaches all the limitations of parent Claims 2 and 11.
Holland teaches:
“in response to determining a conflict between the first set of rules and the second set of rules” (column 12, lines 51-53).  [Conflicts occur when a user selects to enable a remote office feature but has previously disabled all incoming services in the firewall (column 12, lines 51-53).]
Holland teaches:
“modifying, by the remote computing device, a command sent from the respective service provider to the end user device.”
“sending, by the remote computing device, the modified command to the end user device.”
Quinlan teaches:
“modifying, by the remote computing device, a command sent from the respective service provider to the end user device” (paragraphs [0101], [0112], [0113]).  [Specific rules for detecting conflicts are applicable to different types of modifications, including commands to update to existing workspace elements or "Update" (or "replace") commands; commands to add new workspace elements or "Add" commands, and commands to delete workspace elements or "Delete" commands (paragraph [0101]).  Conflict resolver applies conflict resolution rules to resolve the conflict, for update commands including: accept, reject and duplicate rules (paragraph [0112]).  
The receiving user device can accept the update, and a resolution includes updating/replacing the existing workspace element (paragraph [0113]).]
“sending, by the remote computing device, the modified command to the end user device” (paragraph [0116]).  [Conflict resolution rules should either be predetermined for each user device and remain static, or rules or indicators of rules stored by user devices should be communicated among the user devices as they change (paragraph [0116]).]
Both Holland and Quinlan teach systems with management of computing devices using rules, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Holland disclosure, the ability to modify commands when conflicts occur, as taught by Quinlan.  Such inclusion would have provided an additional extra or alternative functionality for device management, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are also relevant to this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/           Primary Examiner, Art Unit 2454